Citation Nr: 1532334	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange in service while stationed at the Don Muang Royal Thai Air Force Base (RTAFB).

2.  The Veteran has diabetes mellitus, type II, which has been manifested to a compensable degree.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active duty.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for diabetes mellitus, type II.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C; see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force or Army in Thailand during the Vietnam Era at one of the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during the period from February 28, 1961, to May 7, 1975.  Additionally, such claimants must have performed duties as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise have served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for diabetes mellitus, type II, which he contends was caused by his in-service exposure to the herbicide colloquially referred to as Agent Orange.

The medical evidence confirms the Veteran currently has diabetes mellitus, type II, and that it has been manifested to a compensable degree.  As noted above, this condition shall be presumed to have been caused by service if a veteran was exposed to herbicides.  The Board briefly observes that the Veteran's service treatment records do not show any treatment for or diagnosis of diabetes mellitus in service, and as such, direct service connection is not warranted.  The central issue that must be resolved is whether the Veteran was exposed to herbicides during his service in Thailand.  

The Veteran contends that during his tour of duty in Thailand from March 1966 to September 1967, he was stationed at the Don Muang RTAFB.  The Veteran's STRs confirm his service at the above-noted RTAFB.  Additionally, during the Veteran's October 2011 Board hearing, he reported that his duties as a microbarograph operator placed him in close proximity to the base perimeter.  In particular, the Veteran stated his operations building was roughly 200 yards from the perimeter fence, and an additional storage building which housed their instruments was roughly 100 yards from the perimeter fence.  Further, the Veteran indicated he traveled a base road daily to commute to his operations building, which was in very close proximity to the base perimeter.  The Board finds the Veteran's allegations of duties placing him in close proximity to the base perimeter to be both plausible and entirely consistent with the places, types and circumstances of the Veteran's service.  

Although the Veteran's service personnel records do not specifically confirm his duties placed him in close proximity to the base perimeter, the various statements provided by the Veteran over the course of this claim have been consistent and the Board finds no reason to question his veracity.  

In sum, the evidence of record demonstrates the Veteran served at Don Muang RTAFB, within close proximity to the base perimeter where herbicides were sprayed, and he has manifested diabetes mellitus, type II to a compensable degree following his discharge from service.  Therefore, service connection is warranted for the disorder on a presumptive basis. 


ORDER

Service connection for diabetes mellitus, type II, is granted.


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


